Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-28-2008

USA v. Langford
Precedential or Non-Precedential: Precedential

Docket No. 06-2774




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Langford" (2008). 2008 Decisions. Paper 1487.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1487


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 06-2774


                           UNITED STATES OF AMERICA
                                      v.
                               SHAWN LANGFORD,
                                         Appellant


                       Appeal from the United States District Court
                               for the Western District of PA
                            (D.C. Criminal No. 05-cr-00151-2)
                       District Judge: Honorable Gary L. Lancaster


                                Argued November 2, 2007

                 Before: RENDELL, WEIS and NYGAARD, Circuit Judges.


                            ORDER AMENDING OPINION

       At the Court’s direction, it is hereby order that the opinion filed on February 22,
2008 in the above referenced case be amended in order to correct certain formatting issues
present in the dissenting opinion. The Clerk shall file an amended opinion. The
amendment does not change the or alter the substance of the opinion and this Court’s
judgment.

For the Court,


Marcia M. Waldron, Clerk

Dated: February 28, 2008
tmk/cc: Robert L. Eberhardt, Esq.
        Rebecca R. Haywood, Esq.
        Kimberly R. Brunson, Esq.
        Renee Pietropaolo, Esq.